STATE OF VERMONT
SUPERIOR COURT                                                  ENVIRONMENTAL DIVISION
Vermont Unit                                                       Docket No. 68-5-13 Vtec
                                  ANR v. Foss & Yaratz

                             ENTRY REGARDING MOTION

Count 1, ANR Enforcement of Administrative Order (68-5-13 Vtec)

Title:        Motion for Reconsideration (Motion 5)
Filer:        Agency of Natural Resources
Attorney:     John Zaikowski
Filed Date:   August 8, 2014
No response filed
The motion is GRANTED.
        In accordance with 10 V.S.A. § 8013(d), the Court does hereby reconsider and rescind its
Entry Order of August 5, 2014 as follows: the injunctive award that directed Respondents
Daniel Foss and Angela Yaratz to complete certain remedial measures to cure the stated
violations on their 10.1±-acre parcel of land along Vermont Route 100 in the Town of Hyde
Park, Vermont are hereby REINSTATED.
       The enforcement and collection of the award of $18, 026.00 in penalties against
Respondents, jointly and severally, and in favor of the Vermont Agency of Natural Resources is
hereby STAYED WHILE Respondents’ appeal to the Vermont Supreme Court remains pending,
also in accordance with 10 V.S.A. § 8013(d), PROVIDED HOWEVER that in the event that
Respondents’ appeal proves to be unsuccessful, the stay imposed here shall automatically lift,
and the full amount of penalties, together with interest that accrues from the July 23, 2014
Judgment Order, shall become immediately due and payable.

So ordered.

Electronically signed on October 09, 2014 at Burlington, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
John Zaikowski (ERN 4276), Attorney for Petitioner Agency of Natural Resources
Respondents Daniel Foss and Angela Yaratz
Vermont Supreme Court (FYI purposes)
rkane